Exhibit 10.27


Mettler-Toledo International Inc.
2013 Equity Incentive Plan


Nonqualified Stock Option Agreement
    


This agreement is dated as of [ ] (the "grant date") between Mettler-Toledo
International Inc., a Delaware corporation (“MTII” or the “Company”), and the
undersigned employee and/or director of MTII. Capitalized terms used and not
defined in this agreement shall have the meanings given to them in the 2013
Equity Incentive Plan (the “Plan”).


In consideration of the mutual undertakings set forth in this agreement, you and
MTII agree as follows:


Section 1. Grant of Option.


1.1. MTII hereby grants to you an option to purchase «total» shares of common
stock of MTII, at a purchase price of $xxx.xx per share.


1.2. This option is intended to be a “nonqualified” stock option and is not
intended to qualify as an “incentive stock option”.


Section 2. When You Can Exercise This Option.


2.1. This option shall vest and become exercisable over a five-year period: 20%
of the options will vest each year starting on the first anniversary of the
grant date.


2.2. The option will terminate as to any and all shares of common stock for
which the option has not yet been exercised on [xxxxx], unless earlier
terminated pursuant to Section 4.


Section 3. How You Can Exercise This Option.


You can only exercise this option in accordance with the policies and procedures
of MTII as may be in effect from time to time and which are communicated in
writing to you by MTII and any external service provider. The current exercise
procedures are described in the plan materials made available to all option
holders.


Section 4. Your Rights Under This Option Are Affected If Your Employment Ends
For Any Reason.


If your employment with the Company ends (and your service as a director, if
applicable), you may exercise that portion of the option that is already vested
but not yet exercised as follows:


Type of Termination        Exercise of Option Must Occur Within:
Death or disability        24 months after the last day of employment
For Cause            Option expires immediately – no exercise possible
All other terminations        If employed by the Company less than five years:
                    12 months after the last day of employment / service
If employed by the Company five or more years:
                    5 years after the last day of employment


In all cases, unless otherwise determined by the Committee: (a) you must
exercise the vested portion of your option as set out above; failing to do so
will cause the option to terminate; and (b) any portion of your option that is
unvested on your last day of employment will automatically terminate. In
addition, in the event of a termination for Cause, this option expires
immediately and you may not exercise any portion of the option, whether vested
or not.


    






1



--------------------------------------------------------------------------------

Exhibit 10.27


Section 5. You May Not Assign This Option.


No right granted to you under the Plan or this agreement shall be assignable or
transferable (whether by operation of law or otherwise and whether voluntarily
or involuntarily), other than by will or by the laws of descent and
distribution. During your life, only you can exercise rights granted to you
under the Plan or this agreement. You may submit beneficiary information in the
manner specified by the Company from time to time indicating a beneficiary to
whom any benefit under the Plan is to be paid or who may exercise any of your
rights under this option in the event of your death.
    
Section 6. This Option Does Not Give You A Right To Continued Employment or
Service.


Nothing in the Plan or in this agreement shall confer upon you any right to
continue in the employ or service of the Company or affect any right which the
Company may have to terminate your employment or service.


Section 7. This Option Does Not Give You Any Rights as a Stockholder.


Neither you nor any person succeeding to your rights hereunder shall have any
rights as a stockholder with respect to any shares subject to the option unless
and until shares are issued pursuant to this agreement.


Section 8. This Agreement is Subject to the Plan.


This agreement is subject to all of the terms and provisions of the Plan, which
are incorporated hereby and made a part hereof. In the event there is any
inconsistency between the provisions of this agreement and the Plan, the
provisions of the Plan shall govern. The Committee’s determinations relating to
the Plan, this agreement and their respective interpretation shall be binding.


Section 9. Non-Compete and Non-Solicit.


While you are employed by the Company and for a period of the longer of twelve
months after your last day of employment, or so long as you have any options
available to exercise that you have not exercised, you shall not directly or
indirectly solicit for hire or hire any Company employee or engage in or be
employed in any business that (a) competes with any business of the Company, or
(b) is a peer company as set out in a list to be specified by the Company from
time to time.


You agree that while you are employed by the Company, you shall use your best
efforts to ensure there is no internal announcement or public communication
regarding your departure that the Company has not approved in writing.


In case of a breach by you of any of your undertakings in this section, or if
you fail to observe, or threaten not to observe, your notice period pursuant to
your employment agreement, you acknowledge and agree that the Company is
entitled to block any equity transaction, and/or to terminate or forfeit your
outstanding equity awards, whether vested or unvested, for no consideration and
with immediate effect. During such time as your equity transactions may be
blocked, the Company shall not be liable for any loss relating to change in
share price or otherwise. Furthermore, you agree to pay the Company liquidated
damages in the amount of six months' target salary for each instance of such
violation.


The termination of equity awards and/or the payment of liquidated damages shall
not discharge you from observing your undertakings in this section. To request
cessation of any activities that violate or would violate these undertakings,
the Company is also entitled to obtain and enforce immediate temporary
restraining orders, preliminary injunctions, and final injunctions, in addition
to other remedies that may be available. The Company shall not be obligated to
post a bond/guarantee.


Section 10. Your Acknowledgments Relating To This Option.


By entering into this agreement, you acknowledge and agree that (a) you have
received and read a copy of the Plan and accept this option subject to the terms
and provisions of the Plan, and (b) that no member of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any award there under.


2

--------------------------------------------------------------------------------

Exhibit 10.27




You hereby acknowledge and agree that upon exercise of this option, any income
resulting from such exercise is subject to income taxes in the relevant
jurisdiction and the Company will declare any option income you receive upon
exercise of this option. As a condition to the exercise of this option, you
shall remit an amount sufficient to satisfy all federal, state and other
governmental tax withholding requirements related to such exercise, including
social security withholding. You authorize the Company to withhold from payments
to you an amount sufficient to satisfy all such tax and withholding requirements
related to exercise of this option that have not previously been paid by you to
the Company or to an appropriate governmental authority.


Section 11. This Agreement Also Binds Any Successors and Assigns.


This agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of MTII and, to the extent set forth in
Section 5, your heirs, personal representatives, conservator or committee.


IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first set out above.
METTLER-TOLEDO INTERNATIONAL INC.




By:    ________________________________    
Head of HR        
Acknowledged and agreed:




_______________________________
«First Name» «Last Name»


3